Judgments of conviction by a city magistrate, sitting as a Court of Special Sessions, unanimously affirmed. Upon further consideration of the facts and of the purpose of subdivision 5 of section 139 of the Sanitary Code,* we are of opinion that the decision of this court in People (Complaint of Nelson) v. Levinson (234 App. Div. 791) should not be followed. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.

 See Code of Ordinances of City of New York, chap. 20, § 139, subd. 5.— [Rep.